Citation Nr: 1648248	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected traumatic arthritis of the right ankle.

2.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected traumatic arthritis of the right ankle.

3.  Entitlement to service connection for a disability manifested by bilateral leg pain, claimed as secondary to service-connected traumatic arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2012, the Veteran presented sworn testimony during a personal hearing in Salt Lake City, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2014 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a June 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.





REMAND

In April 2014, the Board remanded the claims, in part, to obtain a VA medical opinion to address the etiology of the Veteran's claimed bilateral knee, low back, and bilateral leg disabilities.  Pursuant to the remand, a VA medical opinion was obtained in June 2014 in which the examiner rendered an opinion as to the etiology of the claimed disabilities.  Crucially, as noted in the statement of the Veteran's representative dated August 2014, the opinion was provided by a physician's assistant in the field of oncology.  Although "VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case," Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013), here the Veteran's representative has provided a sufficient challenge indicating that the physician's assistant in the field of oncology is not shown to be qualified in matters related to orthopedic medicine to warrant obtaining a new opinion from an appropriately qualified physician.  The AMC thus did not substantially comply with the Board's prior remand directives and another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Upon remand, any records of outstanding VA treatment should be obtained prior to affording the Veteran a new VA medical opinion as to the pending claims.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from May 2009.  All such available documents must be associated with the claims file.  If said records cannot be obtained, this should be reported in the claims file.

2. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any identified disabilities of the bilateral knees, low back, and bilateral legs were either (a) caused or (b) are aggravated by, the Veteran's service-connected disabilities, including his service-connected traumatic arthritis of the right ankle.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3. Thereafter, readjudicate the Veteran's claims in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

